Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regard to claim 1, Manabe et al. (U.S. App. 2004/0034645) teaches an electronic device (see Abstract, mobile terminal and Fig. 4 as glasses) comprising: a biological signal inputter comprising a plurality of electrodes (see Fig. 4, multiple electrodes and Para. 21 HMD with EMG signals); and configured to: determine a biological signal based on a context of the electronic device (see Para. 6, three channels of EMG to determine muscles of mouth movement), and determine a biological change using the biological signal input received through the activated channel (see Para. 6, counting the number of crossings of the threshold for each channel as part of automatic vowel discrimination to set an active or inactive state).
	Verma et al. (U.S. App. 2016/0162011) teaches a processor (see para. 35 processor) activate a channel corresponding to an electrode for receiving the determined biological signal from among the plurality of electrodes, deactivate a channel corresponding to an electrode for receiving another biological signal other than the determined biological signal from among the plurality of electrodes (see Para. 74-79 select deactivation of touch sensor electrodes when not being used and corresponding channels as well as Fig. 9, where coarse and fine scanning is isolated to electrodes/channels that are being used).
Mullins et al. (U.S. App. 2016/0342782) teaches wherein the context of the electronic device comprises a display state of the display, and wherein the electronic device is a wearable device (see Para. 68 disclosing an authentication application using user prompts from the display in the HMD).
The references neither singularly nor in combination teach all the limitations of the most recent amendment requiring at least determine a first biological signal among a plurality of biological signals based on a context of the electronic device, based on the first biological signal being determined, identify a channel corresponding to a first electrode as a channel to receive the first biological signal, and activate the channel corresponding to the first electrode for receiving the first biological signal from among the plurality of electrodes, based on the first biological signal being determined, deactivate a channel corresponding to a second electrode for receiving another a second biological signal other of a type different than the first biological signal from among the plurality of electrodes, and determine a biological change using the biological signal received through the activated channel, the first electrode is used to sense an electrooculogram (EOG) signal, and the second electrode is used to sense an electromvogram (EMG) signal. Other independent claims are allowed for similar reasons as they are of similar scope.  The Examiner believes the record of the prosecution as a whole is clear and no further reasoning for allowing the claims is required under 37 CFR 1.104.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW YEUNG/Primary Examiner, Art Unit 2694